UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6209


RONALD PRINCE,

                  Petitioner - Appellant,

             v.

KEITH DAVIS, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00532-RBS-FBS)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Prince, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald       Prince   seeks     to     appeal      the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate           of    appealability.               See     28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue    absent        “a    substantial           showing     of    the      denial     of     a

constitutional          right.”         28    U.S.C.       § 2253(c)(2)         (2006).         A

prisoner       satisfies        this         standard        by     demonstrating            that

reasonable       jurists       would        find    that     any     assessment         of     the

constitutional         claims     by    the    district       court      is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude that Prince

has not made the requisite showing.                          Accordingly, we deny a

certificate       of     appealability          and     dismiss         the   appeal.           We

dispense       with     oral     argument          because     the      facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                               2